FILED
                             NOT FOR PUBLICATION                             JUN 04 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCA ENRIQUEZ-DE PEREZ,                     No. 09-70719

               Petitioner,                       Agency No. A200-048-945

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS and W. FLETCHER, Circuit Judges.

       Francisca Enriquez-de Perez, a native and citizen of El Salvador, petitions

for review of a Board of Immigration Appeals order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal and protection under the Convention Against Torture (CAT). We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial

evidence, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and deny

the petition for review.

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because petitioner failed to show her alleged persecutors threatened her

on account of a protected ground. Her fear of future persecution based on an actual

or imputed anti-gang or anti-crime opinion is not on account of the protected

ground of either membership in a particular social group or political opinion.

Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus,

542 F.3d at 745-46; see Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001)

(“Asylum generally is not available to victims of civil strife, unless they are singled

out on account of a protected ground.”)

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that petitioner did not establish a likelihood of torture by, at the

instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                           2